Opinion issued October 7, 2004 


 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00748-CR
____________

ANTOINE NGUYEN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 1220636



 
MEMORANDUM  OPINION
           On September 3, 2004, appellant  filed a motion to dismiss the above-referenced appeal.  The motion complies with the Texas Rules of Appellate
Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the appeal is dismissed. 
          The Clerk of this Court is directed to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Nuchia, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).